                 Case 2:15-cr-00235-TLN Document 408 Filed 12/01/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                             CASE NO. 2:15-CR-00235-TLN
11                                  Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                           FOR DEFENDANT’S MOTION TO REDUCE
12                           v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                           FINDINGS AND ORDER
13   DUMITRU MARTIN,
14                                 Defendant.
15

16                                                 STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.       The defendant filed a motion for compassionate release on November 13, 2020. Docket
20 No. 402. Pursuant to previously filed stipulation and order, the government’s response is due on

21 December 1, 2020, with any reply from the defendant due on December 8, 2020. Docket Nos. 405 and

22 406.

23          2.       Counsel for the government requests additional time to obtain relevant records and draft
24 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

25 request.

26          3.       Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
27 schedule on the defendant’s motion as follows:

28                   a)     The government’s response to the defendant’s motion to be filed on or before

      STIPULATION RE BRIEFING SCHEDULE                     1
             Case 2:15-cr-00235-TLN Document 408 Filed 12/01/20 Page 2 of 2


 1          December 6, 2020;

 2                 b)      The defendant’s reply to the government’s response to be filed on or before

 3          December 8, 2020 (no change).

 4

 5          IT IS SO STIPULATED.

 6

 7   Dated: November 30, 2020                                MCGREGOR W. SCOTT
                                                             United States Attorney
 8

 9                                                           /s/ PAUL HEMESATH
                                                             PAUL HEMESATH
10                                                           Assistant United States Attorney

11

12   Dated: November 30, 2020                                 /s/ TONI WHITE
                                                              TONI WHITE
13                                                            Counsel for Defendant
                                                              DUMITRU MARTIN
14

15

16                                         FINDINGS AND ORDER

17          Based upon the stipulation and representations of the parties, the Court adopts the following as a

18 revised briefing schedule regarding the defendant’s motion for sentence reduction:

19          a)     The government’s response to the defendant’s motion, Docket No. 402, is due on or

20 before December 6, 2020;

21          b)     The defendant’s reply to the government’s response, if any, is due on December 8, 2020.

22

23          IT IS SO FOUND AND ORDERED this 1st day of December, 2020.

24

25

26

27                                                                   Troy L. Nunley
                                                                     United States District Judge
28

      STIPULATION RE BRIEFING SCHEDULE                   2
